








Exhibit 10.1                   Bridge Gap Konsult - Rival Technologies


Pilot Project Financing Agreement

(non-recourse)




This Agreement made as of the   7th day of December 2009




BETWEEN:

Bridge Gap Konsult, an Alberta corporation, with an office at

Suite 1200, 340 – 12 Avenue, S.W., Calgary Alberta, Canada T2R 1L5

(herein called "Bridge Gap")

 OF THE FIRST PART




AND:

Rival Technologies Inc., a Nevada corporation, with an office at

375 N. Stephanie Street, Suite 1411, Henderson, Nevada, USA, 89014

(herein called "Rival")

OF THE SECOND PART

WHEREAS:




(a)

Bridge Gap agrees to provide  Rival, Stage One project financing in the amount
of USD $6,000,000 in accordance with  Schedule A - TRU Process Pilot Plant dated
December 1, 2009  and;




(b)

Upon completion and detailed review of costs for Stage One, Bridge Gap agrees to
provide  Rival, Stage Two project financing in the amount of USD $16,000,000 in
accordance with  Schedule A - TRU Process Pilot Plant dated December 1, 2009,
and;




(c)

Upon completion of Stage Two,  a detailed review of costs and agreed upon
selection of a suitable operating partner,  Bridge Gap agrees to provide  Rival
Stage Three project financing in the amount of USD $115,000,000 in accordance
with  Schedule A - TRU Process Pilot Plant dated December 1, 2009  (herein
called the “Schedule A”) and;




(d)

Both companies agree to proceed immediately in accordance with Schedule A - TRU
Process Pilot Plant dated December 1, 2009 (herein called the “Schedule A”).




NOW, THEREFORE THIS AGREEMENT WITNESSES that in consideration of the payments
and the premises, mutual covenants and agreements herein contained, the parties
agree as follows:




1.

REPRESENTATIONS AND WARRANTIES




1.1

Bridge Gap represents and warrants to Rival that:




(a)

it is a body corporate duly incorporated, organized and validly subsisting under
the laws of the province of Alberta;

(b)

it has obtained all corporate authorizations for the execution and performance
of this Agreement and any agreements referred to or contemplated herein;

(c)

the execution and delivery of this Agreement and any of the agreements referred
to or contemplated herein, will not conflict with or result in the breach of any
agreement to which it is a party;

(d)

the execution and delivery of this Agreement and any of the agreements referred
to or contemplated herein, will not violate or result in the breach of the laws
of any jurisdiction applicable or pertaining thereto or of its constating
documents;





Page 1

[Initials DT/D]




--------------------------------------------------------------------------------













1.2

Rival represents and warrants to Bridge Gap that:




(a)

it is a body corporate duly incorporated, organized and validly subsisting under
the laws of the State of Nevada;




(b)

it has obtained all corporate authorizations for the execution and performance
of this Agreement and any agreements referred to or contemplated herein;




(c)

the execution and delivery of this Agreement and any of the agreements referred
to or contemplated herein, will not conflict with or result in the breach of any
agreement to which it is a party;




(d)

the execution and delivery of this Agreement and any of the agreements referred
to or contemplated herein, will not violate or result in the breach of the laws
of any jurisdiction applicable or pertaining thereto or of its constating
documents.




2.

ADDITIONAL PARTICIPANTS AND FUTURE AGREEMENTS




2.1

The parties agree the Advisory board to a special purpose Project company will
include David Crombie, Dr. Doug Exall, Dr. James Speight and others deemed
necessary as the project moves forward.

2.2

Rival will provide Bridge Gap with a quarterly unaudited financial statements
and a yearly audited financial statement detailing the financial affairs of
Rival. Bridge Gap will be entitled to inspect the books and records of the
project at any time.

2.3

The parties agree that on or before the completion of Stage Two they will enter
into an Agreement which will, in addition to the standard provisions, contain
clauses providing for the following:    

  (a) possibility of additional equity investors in Stage Three of the project.

2.4

The parties agree that on or before starting Stage Three they will enter into
 an Agreement which will, in addition to the standard provisions, contain
clauses providing for the following:

  (a)  future revenue sharing in the form of a trailing royalty tied to
production plant output




       (b) consideration to Rival for a license fee minimally equivalent to the
total non-recourse                  project funding




3.

NOTICE




3.1

Any notice, direction or other communication required or permitted to be given
under this Agreement shall be in writing and may be given by the delivery of the
same as follows:




  (a) If to Rival at:

   375 N. Stephanie Street, Suite 1411, Henderson, NV, USA 89014

  (b) If to Bridge Gap at:   Suite 1200, 340 12 Avenue, S.W., Calgary, AB,
Canada T2R 1L5




3.2

Any notice, direction or other communication aforesaid will be deemed to have
been given and received on the day it was delivered.




3.3

Any party may at any time give to the other party notice in writing of any
change of address of the party filing such notice, and from and after the filing
of such notice, the address specified will be the address of such party for the
purposes of filing notice hereunder.  





Page 2

[Initials DT/D]




--------------------------------------------------------------------------------
















4.

GENERAL PROVISIONS




4.1

Arbitration:

The parties agree that all questions or matters of dispute as to the
interpretation or effect or any provision of this Agreement or any schedules
attached hereto shall be finally settled by arbitration carried out by a single
arbitrator in accordance with the provisions of the Commercial Arbitration Act
of New York.  The parties agree that the award of such arbitrator shall be
binding upon each of them as to law and fact and there shall be no appeal.




4.2

Further Assurances:

The parties will execute such further and other documents and do such further
and other things as may be necessary or convenient to carry out and give effect
to the intent of this Agreement.




4.3

Entire Agreement:

This Agreement constitutes the entire agreement between the parties and replaces
and supersedes all prior agreements, memoranda, correspondence, communications,
negotiations and representations, whether oral or written, express or implied,
statutory or otherwise between the parties with respect to the subject matter
herein.  This Agreement may not be amended or modified except by an instrument
in writing signed by each of the parties hereto.




4.4

Waiver:

No consent or waiver, express or implied, by any party to or of any breach or
default by any other party of any or all of its obligations under this Agreement
will be valid unless it is in writing and stated to be a consent or waiver
hereunder.




4.5

Manner of Payment:

All payments to be made to any party hereunder may be made by bank draft wire
transfer delivered to such party at its address for notice purposes as provided
herein




4.6

Time of the Essence:

Time is hereby expressly made of the essence with respect to the performance by
the parties of their respective obligations under this Agreement.




4.7

Schedules:

The following schedules are incorporated into this Agreement by reference:




(1)

Schedule A - TRU Process Pilot Plant dated December 1, 2009







4.8

Governing Law: This Agreement shall be construed and governed by the laws in
force in the State of Nevada. This paragraph shall not be construed to affect
the rights of a party to enforce a judgment or award outside the said State.




4.9

Headings:

The headings to the articles, paragraphs, parts or clauses of this Agreement and
the table of contents are inserted for convenience only and shall not affect the
construction hereof.




4.10

Currency:

Except as expressly stated herein all dollar amounts refer to lawful currency of
the United States of America.




4.11

Independent Legal Advice:

Each of the parties acknowledges and confirms that it has been provided
sufficient opportunity to obtain the recommended independent legal advice and
understands the terms of, and its rights and obligations under this Agreement.





Page 3

[Initials DT/D]




--------------------------------------------------------------------------------













4.12

Termination:  By notice given subject to the terms hereof, this Agreement may be
terminated as follows:




            (a)   By Rival if a material breach of any provision of this
Agreement has been committed by                Bridge Gap and such breach has
not been waived by Rival;




            (b)   By Bridge Gap if a material breach of any provision of this
Agreement has been committed           by Rival and such breach has not been
waived by Bridge Gap; or




            (c)    By mutual consent of Rival and Bridge Gap.










5.0         SCHEDULES




 Schedule A - TRU Process Pilot Project

 Engineering, construction and Funding Schedule - December 1, 2009







[exh101bridgegap002.gif] [exh101bridgegap002.gif]





Page 4

[Initials DT/D]




--------------------------------------------------------------------------------













SIGNATURE PAGE


































IN WITNESS WHEREOF the parties hereto have caused this Agreement to be duly
executed and delivered as of the day and year first above written.




SIGNED, SEALED AND DELIVERED by

)

Rival Technologies Inc.

)

)

)

C/S

)

_/s/ Douglas B. Thomas                            

)

Douglas B. Thomas, President & CEO                    
















SIGNED, SEALED AND DELIVERED by

)

Bridge Gap Konsult

)

)

)

C/S

)

/s/ David Crombie                             

)

David Crombie, President & CEO














Page 5

[Initials DT/D]


